Citation Nr: 1310460	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION


The Veteran had active duty service from November 1976 to July 1977 and from May 1990 to January 1994.  The Veteran died in July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Board remanded the appeal for additional development in October 2011. 


FINDINGS OF FACT

1.  According to the Veteran's death certificate, the immediate cause of his death on July [redacted], 2007 was occipital-atlantal separation due to a motorcycle accident.

2.  At the time of the Veteran's death, service connection was in effect for Still's disease; left knee injury status post medial meniscectomy and lateral meniscectomy, with degenerative joint disease; tinnitus; chronic sinusitis; a right thumb fracture; and bilateral hearing loss.

3.  There is no competent evidence of a causal connection between the Veteran's motorcycle accident and military service or a service-connected disability.

4.  The preponderance of the evidence shows that the Veteran's death was not due to or the result of service or to a disability of service origin.



CONCLUSION OF LAW

A service-connected disability did not contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (2012).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In November 2007, the RO attempted to provide the appellant with adequate notice of the elements necessary to substantiate her claim for benefits; however, that letter did not include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, or an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected, in accordance with Hupp. 

In November 2011, pursuant to the Board's October 2011 remand of this case, the appellant was provided a Hupp-compliant notice.  Thus, she was not prejudiced by the deficiencies in the original November 2007 letter.  Although Hupp-compliant notice was not provided prior to the first adjudication of the claim, complete notice was provided in the November 2011 notice letter, which was sent before the claim was readjudicated in the July 2012 supplement statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect); see also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  Therefore, it is not prejudicial to the appellant for the Board to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  In light of the denial of the cause of death claim, no disability rating or effective date will be assigned, so there can be no possibility of prejudice to her under the holding in Dingess.

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012).  All available service treatment records (STRs), VA treatment records, and private treatment records have been associated with the claims file. 

The Board's October 2011 remand also requested a VA medical opinion concerning whether a service-connected disability - in particular a left knee disability, Stills disease, or medication for a left knee disability - had caused or contributed substantially or materially to the Veteran's death.  

On remand, the AMC requested that the appellant identify and authorize the release of records from any provider that treated the Veteran in the year prior to his death, or to submit the records herself.  In November 2011, the appellant submitted additional records and indicated that she had no further evidence to submit.  The requested VA medical opinion was obtained in February 2012.  Hence, there was compliance with the Board's October 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating an appellant is entitled to compliance with remand directives as a matter of law, and that the Board commits error in failing to ensure there has been this required compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, the appellant has not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  As such, no additional notice or assistance is required, and the Board may proceed to addressing the merits of this appeal. 

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the appellant's cause of death claim, there is no prejudice to the appellant in adjudicating the appeal.

II.  Analysis

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain conditions will be presumed to have been incurred in service if manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection also is available on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).   Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Turning now to the relevant facts of this particular case.  According to the Veteran's death certificate, the immediate cause of his death on July [redacted], 2007, was occipital-atlantal separation due to a motorcycle accident.  Other significant conditions contributing to death included alcohol abuse.  

At the time of death, service connection was in effect for Still's disease, rated as 20 percent disabling; left knee injury status post medial meniscectomy and lateral meniscectomy, with degenerative joint disease, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and chronic sinusitis, a right thumb fracture, and bilateral hearing loss, each rated as noncompensable.  The Veteran's combined disability rating was 40 percent.

The appellant has argued that the Veteran's motorcycle accident occurred either because the Veteran's left knee locked up or because of medications he was taking for pain related to his service-connected left knee disability or Still's disease.

With respect to tinnitus, chronic sinusitis, a right thumb fracture, and bilateral hearing loss, the Board finds that those disabilities were more or less static in nature and had no bearing on the Veteran's demise.  Those disabilities had been rated as 10 percent and noncompensably disabling since 1994, and are not considered to have had any impact on the Veteran's death.  The appellant herself has not claimed otherwise, and the post-service medical records do not otherwise suggest a relationship between those disabilities and the Veteran's death.

Of record is a July 2007 coroner's report concerning the manner of the Veteran's death.  The coroner determined that the Veteran died of an occipitoatlantal separation caused when the Veteran lost control of the motorcycle he was driving while going around a curve.  He went off the roadway and into a ditch, during which time he was separated from his motorcycle.  The Veteran was not wearing a helmet at the time of the accident.  Notably, toxicology showed the Veteran to have a blood alcohol level of 150 mg/dL.  A urinalysis revealed caffeine but no evidence of drugs of abuse.  The Veteran was also noted to have a shot glass in his pocket at the time of the autopsy.

The Board finds the July 2007 coroner's report to be highly probative concerning the cause of the Veteran's death.  In this regard, the autopsy was performed by a physician and was undertaken specifically to determine manner of death.  That report, in conjunction with the death certificate, shows that the Veteran's death was the result of a head injury sustained when the Veteran crashed his motorcycle after consuming alcohol and while not wearing a helmet.

The appellant has asserted that the Veteran used to take 800 mg of Motrin daily due to his joint pain and knee pain.  Presumably, the appellant believes that Motrin impaired the Veteran's ability to operate his motorcycle.  She also asserted that the Veteran drank alcohol due to his pain.

To the extent that the appellant asserts that the Veteran's alcohol use was the result of the Veteran's knee pain, that assertion is not supported by the record.  Indeed, VA treatment notes dated from November 1999 through July 2005 do not show any reports by the Veteran that he used alcohol to self-treat left knee-related pain or arthritic pain.  On the contrary, during June 2000 VA treatment, the Veteran reported rare use of alcohol.  Similarly, June 1994 and September 2000 VA joint examination reports are negative for reports of alcohol use related to joint pain.  Available VA and private records are also silent for any diagnosed alcohol dependency or substance abuse disorder.  

With respect to the appellant's assertion that medication the Veteran was taking for his pain contributed to his motorcycle accident, VA and private records dated from November 1999 to July 2005 show that at various times, the Veteran was prescribed oxycodone, hydrocodone, etodolac, tramadol, and Tylenol with codeine for pain.  However, there is no indication that the Veteran was taking any of those medications in 2007 at the time of his accident, or that any of those medications contributed to his accident.  On the contrary, the toxicology and urinalysis tests revealed alcohol and caffeine, but were negative for drugs.  Moreover, while the appellant has provided competent testimony that the Veteran was taking Motrin daily prior to his accident, she has not specifically alleged how that medication contributed to the Veteran's death.  For example, she has not asserted or provided any evidence that Motrin caused the Veteran to be drowsy or otherwise impair his ability to operate a motorcycle.

The Board has also considered the appellant's assertion that the Veteran's left knee may have locked or was unstable and caused him to lose control of his motorcycle.  However, she has not provided specificity as to how the Veteran's left knee locking or instability would have caused him to lose control of his motorcycle while going around a curve.  In this regard, VA treatment records show that, despite his chronic left knee problems, the Veteran was variously able to ride a bicycle, walk, run, ski, and swim, and therefore, it is likely that his left knee disability would not interfere with his ability to ride a motorcycle, which is less physically demanding than those activities.  In fact, the appellant's November 2011 statement that being on a motorcycle was "second nature" to the Veteran implies that the Veteran was comfortable on a motorcycle and/or that he rode a motorcycle regularly.

In February 2012, a VA medical opinion was obtained.  The examiner reviewed the claims file and electronic VA medical records, and noted the relevant evidence in detail.  Following that review, she concluded that it is not likely that the Veteran's service-connected Still's disease or left knee disability contributed in a material way to the Veteran's accident and subsequent death.  The examiner opined that while degenerative joint disease pain persisted, the most recent 2005 VA records did not show reports of mechanical issues, such as locking, buckling, or catching, or ligamentous instability.  Further, she indicated that there is no medical or forensic data that shows that the Veteran was having mechanical issues at the time of the accident that would have prevented riding his motorcycle, and therefore, any such assertion would be mere speculation.  Regarding Still's disease, the examiner noted that the most recent evidence, including rheumatology workup, blood work and x-rays, showed that the disease was not active.  Therefore, the examiner found it not likely that Still's disease was a contributing cause of the Veteran's motorcycle accident.  The examiner further opined that it is not likely that the most recent VA prescriptions (etodolac, tramadol, and vicodin), including narcotic pain medications, contributed to the Veteran's accident, as the Veteran's urine toxicology was negative, and opiods are detected on standard toxicology panels of urine.  Moreover, the examiner noted that nonsteroidal anti-inflammatories do not have common side effects of drowsiness or motor impediments that would have impaired the Veteran's control of his vehicle.  However, the examiner did find that alcohol would affect the Veteran's ability to control a motorized vehicle, particularly with a blood alcohol level of .15 percent.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In any service connection claim, competent medical evidence and opinion are highly probative in establishing the claim.  Here, the February 2012 VA examiner provides a highly probative medical opinion with a clear and cogent analysis that the Veteran's left knee disability, Still's disease, and medication used to treat those service-connected disabilities did not substantially contribute to the Veteran's death.   See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Additionally, that opinion considered relevant evidence of record, including the appellant's lay statements, and is generally consistent with the other medical evidence of record, including the July 2007 coroner's report.  Significantly, there are no contrary opinions of record.

While the accident was a tragedy, and the Board does not dispute the Veteran's honorable service, or the problems he had as the result of his service, the attempts to link the accident to medication or to symptoms of a left knee disability or Still's disease are unpersuasive. 

The Board finds that the preponderance of the evidence of record, taken as a whole, supports the finding of the February 2012 VA examiner that the Veteran's Still's disease, left knee disability, and the medications he was prescribed for those disabilities did not contribute to his death.  

The Board recognizes that the Veteran suffered from physical problems prior to his death that affected his quality of life; however, while any physical impairment might be said to affect an individual's quality of life, that is not the same thing as causing or substantially contributing to death.  The fact that the Veteran was able to engage in leisure activities that required alertness and control contradicts the appellant's central contention in this case, supporting a finding that the Veteran's death was a very unfortunate accident more than likely caused because of the Veteran's alcohol use and perhaps, his failure to wear a helmet.  

For a disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  That is to say, it must be shown that the service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service connected Still's disease, left knee disability, or any medication he took secondary to one of his service connected disabilities caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

The Board acknowledges the appellant's sincere belief that the Veteran's death was related to his military service.  In this case, the lay statements that are of record from appellant are considered competent to report observations of the Veteran, such as whether he took Motrin, because this requires only personal knowledge as it comes to a person through his or her senses.  Layno, 6 Vet. App. at 470.  However, at issue are complex medical conditions and the use of medications, which require specialized medical training for a determination as to diagnosis and causation and they, therefore, are not susceptible of lay opinions on etiology.  Thus, the appellant's statements may not be accepted as competent evidence on the issue of medical causation.  The appellant's speculation that the Veteran's left knee might have locked or might have been unstable is just that - speculation - which is not supported by the preponderance of the evidence of record.   

Further, to the extent that the appellant asserts that the Veteran drank alcohol to treat pain caused by his service-connected disabilities, the Board finds those statements not credible, as they are contradicted by other evidence of record, such as the June 2000 report by the Veteran that he rarely drank alcohol.  Significantly, that report of rare alcohol use was made at a time when the Veteran was actively experiencing left knee pain and had a lengthy history of chronic left knee problems.  Even further, the fact that the Veteran was found to have alcohol in his system at the time of his death does not establish a current alcohol-related disability.  Indeed, the record does not otherwise show any alcohol-related diagnoses. 

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


